Citation Nr: 1440809	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left fourth finger disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant has verified active duty for training service from May 12, 1957 to November 3, 1957 and has reported serving on active duty from 1957 to 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge, and a copy of the transcript of that hearing is of record.  He waived agency of original jurisdiction review of additional evidence submitted at his hearing.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to perform additional development, obtain additional records, and afford the Appellant a VA medical examination.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a right foot disability, a left shoulder disability, and a left fourth finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right eye disability, diagnosed as traumatic glaucoma was caused by an injury incurred during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability, characterized as traumatic glaucoma, have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Neither the Appellant's service treatment nor his service personnel records are of record.  As noted, the Appellant has verified active duty for training service from May 12, 1957 to November 3, 1957.  He has also alleged that he had active duty from 1957 to 1960.  The Appellant's claims file does not include any Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  While a Beneficiary Identification Records Locator Subsystem (BIRLS), an internal VA database used for tracking claims filed at the RO, data sheet shows service data with active duty dates from May 12, 1957 to November 28, 1960, the source of this information is not of record.

In the instant case, the Appellant is seeking entitlement to service connection for a right eye disability, which he has attributed to a traumatic injury in service when he was hit the right eye with the ball while playing softball.  

While the Veteran's service treatment records are lost and presumed destroyed in the 1973 fire at the National Personnel Record Center, the Appellant has been consistent in describing the nature of his injury.  The Board cannot say that an injury of this type is incredible on its face or inconsistent with the type of injury that might occur to service members serving on active duty for training.  Accordingly, the Board accepts as credible the Veteran's account of an in-service injury to his right eye.

Additionally, at a July 2011 VA eye examination, the Appellant was diagnosed with traumatic glaucoma of the right eye, which the examiner opined is more likely than not related to the Veteran's in-service injury, as trauma is a risk factor for both the development and progression of glaucoma.  

As the Appellant has a current right eye disability and a competent medical opinion relating that disability to the Veteran's military service, entitlement to service connection for a right eye disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the Veteran's claim for service connection for a right eye disability and all other disabilities have been remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a right eye disability, characterized as traumatic glaucoma, is granted.


REMAND

The Appellant is also seeking entitlement to service connection for a right foot disability, a left shoulder disability, and a left fourth finger disability.  The Appellant has testified that he sustained blunt trauma to his left ring finger in the softball accident discussed above.  He has also testified that in 1957 while stationed at Fort Eustis, he injured his left shoulder while lifting a barrel which fell, injuring his right foot.  The Appellant has testified that he has suffered from continuing pain in the affected joints since his military service. 

As an initial matter, and as noted above, the record on appeal includes a BIRLS data sheet, added to the record subsequent to the Board's remand, with active duty dates from May 12, 1957 to November 28, 1960.  However, the official source of this information is not of record.  Since some of the Appellant's remaining claims may involve a period of time in which he asserts that he was on active duty, as opposed to active duty for training, the RO should provide official documentation of the source of the BIRLS information.  

In July 2011, the Appellant was afforded a VA medical examination of these disabilities.  The Appellant was diagnosed with osteoarthritis of the right foot and left shoulder, as well as a healed fracture of the left ring finger.  However, as the Veteran's service treatment records have been destroyed, the examiner determined that there was no evidence that the Veteran's claimed injuries are service related.

Unfortunately, this opinion is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on Veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)( finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

Here, the Appellant is certainly competent to report injuries which he suffered during a qualifying period of service to include his verified period of active duty for training.  The Appellant has been consistent in describing the nature of his injuries and the Board cannot say that injuries of this type are incredible on their face or inconsistent with the type of injury that might occur to service members serving on active duty or on active duty for training.  Accordingly, a VA examiner should, for purposes of rendering a medical opinion, assume that the Appellant is credible when reporting he suffered some type of injury to the right foot, left shoulder, and left fourth finger in service.  He is also competent to report observable symptoms, such as pain, that he experienced in the years following service.  However, as the Appellant is not a medical professional trained to diagnose diseases and injuries, the exact nature and severity of the Veteran's injuries is left to the examiner's best professional judgment.  

On remand, the case should be referred for a new medical opinion to determine whether it is at least as likely as not that the Veteran's current right foot, left shoulder, and left ring finger disabilities had onset in service or were caused or permanently aggravated by his in-service injuries fifty years ago in service.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder documentation from an official service department source for the information entered into the September 2011 BIRLS screen of record showing active duty from May 12, 1957 to November 28, 1960.  

2. Refer the Veteran's claims file to a VA physician for a new VA medical opinion.  An in-person examination is not required unless the examiner finds that the evidence of record is inadequate to render an opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the following three disabilities had onset in service or were caused or permanently aggravated by injuries the Appellant suffered during a qualifying period of service:

a. Right foot disability
b. Left shoulder disability
c. Left fourth finger disability

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If such history is discounted by the examiner, the examiner must explain the factual and medical basis for discounting such statements.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Appellant as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


